[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO DISMISS
A motion to dismiss was filed with the court by the defendant pursuant to Practice Book § 251. The plaintiff filed a motion for extension of time to respond to defendant's motion to dismiss as well as a motion to withdraw. All the motions appeared on Short Calendar on Monday, May 28, 1995. The defendant was present and the plaintiff did not appear. Defendant's counsel represented to the court that he had spoken to the plaintiff's law firm who was not going to appear to defend against the defendant's motion nor to pursue their own motions. The defendant presented an argument consistent with his memorandum of law attached to his motion to dismiss dated May 4, 1995. The plaintiff filed no memorandum of opposition. CT Page 6479
Based on the defendant's court argument, its memorandum of law and the absence of the plaintiff objecting to the motion, the motion to dismiss is granted pursuant to Practice Book § 251.
LAWRENCE L. HAUSER, JUDGE